Case 2:20-cv-04507-PA-JEM Document 38 Filed 10/30/20 Page 1 of 1 Page ID #:174
                                                                                 JS-6
 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11 JENNIFER G. HIGUERA,                              Case No.: 2:20-cv-4507-PA-PJW
12                       Plaintiff,                  [Hon. USDC Judge Percy Anderson]
13
                                                     [Hon. Magistrate Judge Patrick J. Walsh]
           vs.
14 SYNCHRONY BANK, EQUIFAX
                                                     ORDER GRANTING STIPULATION
                                                     FOR DISMISSAL WITH
15
     INFORMATION SERVICES, LLC,                      PREJUDICE

16
                         Defendants.                 Complaint Filed:          May 19, 2020
                                                     FAC Filed:                July 28, 2020
17

18

19
           It is hereby ordered that, pursuant to the stipulation of the parties, this action is
20
     dismissed with prejudice in its entirety, all parties to bear their own attorneys’ fees
21
     and costs.
22

23
           IT IS SO ORDERED.
24

25

26 DATED: October 30, 2020
                                                                Percy Anderson
27                                                         United States District Judge
28
                                                –1–
        ORDER GRANTING STIPULATION FOR DISMISSAL WITH PREJUDICE
